Fourth Court of Appeals
                                San Antonio, Texas
                                     January 11, 2021

                                   No. 04-20-00402-CV

                                   CITY OF LAREDO,
                                       Appellant

                                             v.

             Brenda SANCHEZ, Individually and as next friend of R.S., minor,
                                     Appellee

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2019CVA001672D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER

Sitting:     Retired Chief Justice, Sandee Bryan Marion (not participating)
             Rebeca C. Martinez, Chief Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court